Citation Nr: 1508502	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for gastric cancer/non-Hodgkins lymphoma, to include as secondary to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for bladder cancer, to include as secondary to exposure to contaminated water at Camp Lejeune.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to December 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2014, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he developed non-Hodgkin's lymphoma (NHL) of the stomach and cancer of the bladder as a result of his exposure to contaminated drinking water while serving at Camp Lejeune, North Carolina, in the late 1950's.  Although the Veteran has been afforded examinations/medical opinions by two (2) VA physicians (both of whom found the diseases unrelated to any aspect of military service), he has submitted two statements from his private physician, T. R. Buroker, D.O., who treated him for his stomach cancer.  In his most recent statement, dated December 2014, Dr. Buroker opined that the Veteran's stomach and bladder cancers were more likely than not a result of his exposure at Camp Lejeune.  

Dr. Buroker did not provide the bases for his opinion. However, because his opinion was received after the VA examinations, the matter must be remanded for clarification by the VA examiners or a suitably qualified VA examiner. 

The Veteran is advised that he will be given an opportunity to contact Dr. Buroker or any other physician prior to return of this matter to the VA medical staff, and the Veteran may submit any further substantiating information indicating (1) that he has the disorders in question or had the disorders in question at the time of submission of the claims; (2) the degree of exposure to water-borne toxins he had during his time at Camp Lejeune from September 8, 1958 to March 4, 1959, and; (3) competent evidence of a linkage between that exposure and his claimed disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to submit any additional information towards substantiating indicating (1) that he has the disorders in question or had the disorders in question at the time of submission of the claims; (2) the degree of exposure to water-borne toxins he had during his time at Camp Lejeune from September 8, 1958 to March 4, 1959, and; (3) competent evidence of a linkage between that exposure and his claimed disorders. In particular, the Veteran may submit any further evidence as to the basis of Dr. Buroker's December 2014 opinion of such linkage

2. Return the folder to the examiners who authored the December 2013 VA examination. Advise the examiners that the Veteran's service medical records indicate that he was at Camp Lejeune from September 8, 1953 to March 4, 1959 (see record of chronological care in service treatment records, indicating in-service offices responsible for custody of medical records). Ask the examiners to review any further evidence submitted by the Veteran and the December 2014 opinion of Dr. Buroker, and report if there is any further evidence generated by the scientific community to support a causal connection between the Veteran's claimed disorders and his military service. If the examiners are no longer employed by VA, have the file reviewed by a suitably qualified examiner, preferably an oncologist.  

3.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  After completion of the above, the RO/AMC should take any additional development necessary, to include an examination addendum if any additional relevant information is obtained pursuant to this remand.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted, the appellant should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




